Citation Nr: 0811905	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from October 29, 2004, 
to May 2, 2006, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran was granted service connection for 
PTSD and issued a 50 percent rating, effective October 2004.  
Upon appeal of his initial rating, the veteran was awarded a 
70 percent rating, effective May 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since October 29, 2004, the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas, due to PTSD.  

3.  The veteran does not experience total social and 
occupational impairment.  


CONCLUSIONS OF LAW

1.  Criteria for a 70 percent rating for PTSD have been met 
as of October 29, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2007). 

2.  Criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of service connection for PTSD, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2005 VCAA notice was given prior to 
the appealed AOJ decision, dated in July 2005.  The notice in 
compliance with Dingess, however, was untimely.  The Board 
specifically finds, however, that the veteran is not 
prejudiced as his claim on appeal is for entitlement to an 
increased initial rating and he has been given specific 
notice with respect to those elements of a service-connection 
claim pertinent to his current claim.  Thus, the lack of 
timely notice of additional benefits that stem from the grant 
of service connection cannot prejudice him as is further 
referenced below.  

The Board notes that in January 2005, the veteran was 
provided adequate VCAA notice regarding his service 
connection claim for PTSD and he was subsequently granted 
service connection for PTSD in July 2005.  The veteran was 
not, however, provided adequate notice of the evidence needed 
to substantiate his appeal of an initial rating.  In Dingess, 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was found to be legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board; even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks an initial rating in excess of 50 percent 
from October 29, 2004, to May 2, 2006, and in excess of 70 
percent thereafter, for his service-connected PTSD.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is also important to note that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating post-traumatic stress disorder using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

The veteran's DD Form 214 listed his MOS as light weapons 
infantryman, but his records reflect that he was a medic.  
The veteran's service medical records are devoid of any 
treatment for a psychiatric condition.  The veteran stated 
that he received VA psychiatric treatment in the 1970s and 
again in the 1990s.  The records regarding any treatment in 
the 1970s were unable to be obtained and in a March 2005 
formal finding were noted to be unavailable.  Treatment 
records from the 1990s, however, are associated with the 
claims file.  

The veteran sought treatment for his psychiatric condition in 
early 1990.  He completed a questionnaire regarding symptoms 
related to PTSD.  The veteran noted feeling despair, anguish 
and feelings of incompetence or helplessness upon return from 
Vietnam.  He further advised to feelings of guilt, 
depression, flashbacks, difficulty in developing intimate 
relationships, sleep disturbances, psychic numbing, low self-
esteem/negative self-image and self-punishing/self-
destructive behaviors.  In March 1990, the veteran was noted 
to have PTSD symptomatology.  The veteran subsequently 
underwent therapy and counseling related to his PTSD 
symptomatology.  

In June 2005, the veteran underwent a VA psychiatric 
examination.  The veteran received the Combat Infantry Badge 
and the Combat Medic Badge, and thus, his stressors were 
presumed.  Upon return from Vietnam, the veteran reported 
avoiding home for 6 months.  He felt different than he had 
before serving in Vietnam.  The veteran experienced intrusive 
memories as he recalled putting dead service members in body 
bags and tagging them.  The veteran advised that he has had 
recurrent nightmares for over 25 years, which generally occur 
twice per week.  The veteran advised that he avoided speaking 
of Vietnam and avoided malls and sporting events.  He further 
related that he had difficulty maintaining intimate 
relationships.  He advised that he did not currently 
experience homicidal or suicidal ideations, but did admit to 
past suicidal ideation.  The examiner noted that the veteran 
expressed genuine tearfulness went relating his current 
difficulty in functioning.  

Due to his symptoms, the veteran stopped working in mid-2004.  
He reported that he was unable to work is due to the side 
effects of his medication.  He advised that the medication 
made him clumsy and unsteady, and employers fear him working 
up at higher levels or even working on the ground level.  The 
veteran was noted to avoid thoughts, feelings or 
conversations associated with the trauma experienced in 
Vietnam, as well as, avoiding activities, places or people 
that remind him of Vietnam.  He exhibited feelings of 
detachment and estrangement from others and had a restricted 
range of affect.  His sleep was noted to be mildly impaired.  
Additionally, he incurred recurrent and intrusive 
recollections of his experiences in service.  The veteran 
experienced outbursts of anger towards authority figures, had 
significant difficulty concentrating, mild to moderate 
hypervigilance and an exaggerated startle response.  The 
psychiatrist noted that the veteran's symptoms "are 
associated with clinically significant distress an[d] some 
impairment in social and occupational areas of functioning."  
The examiner opined that the veteran was trying to portray 
himself in an overly positive light.  He was diagnosed as 
having chronic PTSD with a Global Assessment of Functioning 
(GAF) score estimated at 55.  The examiner noted that it was 
difficult to assess the severity of the veteran's disability 
and noted that, "it appears that a conservative conclusion 
at this time, given the data present, is that it is likely of 
moderate severity."  

In the veteran's September 2005 notice of disagreement, he 
stated that he is unable to work with others due to the 
symptoms related to his PTSD.  He advised that he sought work 
with others, but could not continue as his depression and 
isolation prevent him from securing and maintaining 
employment.  He stated that his PTSD was worse that indicated 
by the VA examiner.  

In a September 2005 VA treatment record, the veteran was 
noted to have a history of PTSD and major depression.  He was 
further noted to have significant, chronic symptoms 
associated with his PTSD, including, reexperiencing, 
avoidance and hyperarousal.  

In his March 2006 substantive appeal, the veteran advised 
that he had not worked since October 2004 due to his PTSD-
related symptoms.  He stated that his girlfriend from a 17-
year relationship left him due to his PTSD.  The veteran 
reported that he continues to experience panic attacks and 
depression.  He stated that he thought the June 2005 VA 
examination was inadequate as the examiner improperly 
assessed him.  

In a March 2006 VA treatment note, the veteran sought 
treatment for his depression and panic attacks.  It was noted 
that the veteran was unable to work or go out due to his fear 
of strange environments or people.  

In May 2006, the veteran underwent another VA examination 
regarding his PTSD.  The veteran reported anxiety attacks 
approximately 12 times per month with each episode lasting 
from 1 to 2 days.  Upon an attack, the veteran isolates 
himself at home, and since 2004, he has withdrawn from his 
friends.  The veteran related that he experiences vivid 
dreams, which startle him awake.  The veteran reported 
performing volunteer work 2 days per week.  The veteran was 
noted to cry frequently during his examination and was 
characterized as overly talkative, likely due to his anxiety.  
The veteran advised that he experienced passive thoughts of 
"being ready to die."  The veteran reported intrusive 
thoughts, occurring on a daily basis, dreams where he is 
chased by people with weapons, avoiding movies, feelings of 
detachment from others, difficulty staying asleep, 
hypervigilance and avoidance of places where there could be 
crowds.  

The veteran's PTSD diagnosis was confirmed and he was given a 
GAF score of 55.  The veteran discontinued his private 
business in 2004 and tried to seek employment with others, 
but was not hired.  The veteran's anxiety attacks were noted 
to be disabling as he isolated himself at home.  Further 
noted, the veteran would not be able to maintain employment 
working for others due to his attacks.  The veteran was able 
to work for himself in the past and work around his anxiety 
attacks.  The examiner noted that "[t]he veteran's 
anxiety[,] secondary to his poasttraumatic stress disorder is 
contributing to his unemployability at his time."  The 
veteran's progress was noted to be poor considering his 
chronic symptoms.  

Reflected in a June 2006 VA treatment note, the veteran 
reported doing a lot better.  The psychiatrist indicated that 
the veteran appeared significantly anxious and depressed.  
The veteran accepted his losses-including the loss of his 
capacity to work, and advised that he was doing better.  The 
veteran advised that he was offered a job at the same place 
where he was volunteering.  The veteran advised that he was 
reluctant to accept the grant of 100 percent unemployability 
benefit because he wanted to work.  

Given the evidence as outlined above, the Board finds that 
the veteran has experienced occupational and social 
impairment with deficiencies in most areas.  He has had 
difficulty securing employment since 2004 due to the symptoms 
related to his PTSD.  The veteran has consistently reported 
symptoms of avoidance, hyperarousal, intrusive thoughts, 
nightmares, anxiety, including significant anxiety attacks, 
and depression.  Moreover, since 2004, the veteran advised 
that he had difficulty working with others and had difficulty 
in maintaining relationships.  As reported at his first VA 
examination in June 2005, the veteran further related 
difficulty in securing and maintaining employment since 2004.  
The records document that the veteran has difficulty working 
with others, he experiences significant panic/anxiety attacks 
and his medication causes him to be lethargic and clumsy.  
Therefore, in an effort to ensure that this combat veteran is 
properly evaluated, the Board resolves all reasonable doubt 
in his favor and assigns a 70 percent rating as of October 
29, 2004.  

The veteran is not assigned the higher, 100 percent rating as 
the evidence does not show that the veteran has total 
occupational and social impairment.  In fact, the veteran 
advised that he had a job offer and also that he wished to 
work instead of collecting his 100 percent unemployability 
benefit.  The Board has reviewed the possibility of issuing 
staged ratings under Hart, but finds the evidence does not 
warrant staged ratings under these circumstances.  
Accordingly, reasonable doubt is resolved in the veteran's 
favor and the veteran is assigned a 70 percent rating, but no 
higher, effective October 29, 2004, for service-connected 
PTSD.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  The evidence does not reflect an exceptional or 
unusual disability picture so as to allow the Board to assign 
a rating higher than 70 percent for PTSD on an extraschedular 
basis.  


ORDER

A rating of 70 percent for service-connected PTSD is granted, 
from October 29, 2004, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 70 percent for service-connected PTSD 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


